                 Case 1:17-cr-00630-ER Document 283
                                                282 Filed 05/27/20 Page 1 of 1




                                                                            May 27, 2020
       By ECF and E-Mail
       Honorable Edgardo Ramos
       United States District Judge
       Southern District of New York
       40 Foley Square
       New York, NY 10007

               Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)
                       Mark Scott Continued Release on Bail

       Dear Judge Ramos:

               We write on behalf of our client, Mr. Scott, with respect to his continued release on bail.
       The Court, on March 30, 2020, ordered Mr. Scott released for a period of 60 days, after which
       his release would be further evaluated. As the Court is aware, the COVID-19 pandemic has not
       abated and continues to pose risks to inmates in federal correctional facilities, particularly to
       those like Mark Scott, who are particularly vulnerable to the effects of the virus due to pre-
       existing medical conditions. Mr. Scott is also in the process of obtaining medical appointments
       and testing (much of which was delayed due to the pandemic) in connection with his sentencing.

              We respectfully request that Mr. Scott remain free on his existing bail conditions, with
       which he is in full compliance, at least through July 14, 2020, the date currently scheduled for his
       sentencing.

               We have spoken to the Government regarding this issue and the Government does not
       object to this request.

Defendant Mark Scott's request to remain released on bail,          Respectfully Submitted,
subject to the existing bail conditions, through July 14, 2020 is
GRANTED.                                                            /s Arlo Devlin-Brown
                                                                    Arlo Devlin-Brown
It is SO ORDERED.
                                                                    David M. Garvin
                                                                    David M. Garvin, P.A.
                                                                    200 South Biscayne Boulevard
                                                                    Suite 3150
                              5/27/2020
                                                                    Miami, FL 33131
                                                                    (305) 371-8101
